Title: To John Adams from Benjamin Rush, 28 April 1780
From: Rush, Benjamin
To: Adams, John


     
      My Dear friend
      Philada. April 28th. 1780
     
     This letter will be handed to you by Dr. John Foulke (a Graduate in our University) a young gentleman of a respectable Quaker family who goes to France to finish his Studies in Medicine. He is a youth of a fair character, and promising Abilities, and friendly to the liberties of his country.
     It gave me great pleasure to hear of your safe Arrival, and favourable reception in Spain. We long to hear of your entering upon the business of your embassy. I almost envy your Children the happiness of calling that man their father who After contributing his Share towards giving liberty and independance, will finally be honoured as the instrument of restoring peace to the united States of America.
     Our Affairs wear their usual checkered Aspect. Our Governments are daily acquiring new Strength. Our Army which I saw a few weeks ago at Morristown has improved greatly since our former correspondence in discipline, Oeconomy, and healthiness. The number of our Soldiers is small, occasioned not by a decay of the military, or whiggish Spirit among us, but by the want of money to purchase recruits. The new Scheme of Congress for calling in the circulating money at 40 to 1, will I beleive be adopted with some Alterations by the States. This will We hope restore to our counsels and arms the vigor of 1775.
     The french Alliance is not less dear to the true Whigs than independance itself. The Chevr. de la Luzerne has made even the tories forget in some degree, in his liberality and politeness, the Meschianzas of their British friends. Monsr. Gerard is still dear to the faithful citizens of America. We call him the “Republican Minister.”
     Charlestown is in Jeopardy, but we beleive all things will work together for good for those who love the good old cause—the cause not to be repented off. Commerce and agriculture flourish in Spite of the power of Britain by land and water, and even Pennsylvania enjoys a temporary Security for property and life under her new Constitution.
     Adieu—Compts: to Mr. Dana. Yours—yours—yours
     
      Benjn: Rush
     
    